415 Mass. 358 (1993)
613 N.E.2d 509
COMMONWEALTH
vs.
LOUIS CINTOLO.
Supreme Judicial Court of Massachusetts, Middlesex.
May 3, 1993.
May 28, 1993.
Present: LIACOS, C.J., WILKINS, ABRAMS, NOLAN, & LYNCH, JJ.
Robert N. Sikellis, Assistant Attorney General, for the Commonwealth.
George R. Desmond for the defendant.
NOLAN, J.
We affirm the order dismissing the complaint as to the defendant for reasons hereinafter set forth. We assume, without deciding, that the Commonwealth's appeal was timely filed. The defendant was the president of C & M Electric, Inc. (C & M), a Massachusetts corporation, for which one Jeffrey A. Taylor worked. Taylor sought process by criminal complaint against C & M and the defendant for violation of G.L.c. 149, § 150C (1990 ed.), which provides criminal penalties against "[a]ny person having employees ... who withholds or deducts wages from employees for the purpose of purchasing or contributing toward the purchase of a blanket or general policy of insurance ... and who fails to *359 purchase such coverage or keep such coverage in force...." Possible punishment for violation includes imprisonment for not more than six months or a fine of not more than $1,000. Id. C & M has filed for protection in bankruptcy.
The narrow issue is whether the defendant was the "employer" of Taylor within the meaning of § 150C. The motion judge concluded that the defendant, as a corporate officer, was not Taylor's employer. We agree.
It was open to the Legislature in G.L.c. 149, § 150C, to render corporate officers criminally liable as it has done in G.L.c. 149, § 148 (1990 ed.), which deals with the payment of wages. The Legislature did not make corporate officers liable under § 150C. Criminal statutes are to be construed strictly. Commonwealth v. Marrone, 387 Mass. 702, 706 (1982), and cases cited. It has been said that "[t]he words of a criminal statute must be such as to leave no reasonable doubt as to its meaning or the intention of the legislature." Id. at 706, quoting 3 C. Sands, Sutherland Statutory Construction § 59.04, at 13 (4th ed. 1974).
The Commonwealth argues that there should have been an evidentiary hearing. We do not agree. The Commonwealth concedes that the only issue is whether the language of the statute should be interpreted to include corporate officers as employers. Statutory interpretation is a pure question of law. Therefore, an evidentiary hearing on this issue would have been inappropriate because, "where it is clear by reason of established facts and established law that the defendant cannot be convicted, the Commonwealth and the defendant should not be put to the trouble and expense of a trial." Commonwealth v. Hare, 361 Mass. 263, 269 (1972). We are not unmindful of the procedure set forth in Commonwealth v. Brandano, 359 Mass. 332, 337 (1971), but in the present case such procedure is not required, since a reading of the statute itself compels the conclusion as a matter of law. We hold as a matter of law that the defendant, as the corporate president, was not the "person having employees," within the language of G.L.c. 149, § 150C.
Order affirmed.